internal_revenue_service number release date index number ----------------------------------- --------------------- ------------------------ in re ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ----------------- telephone number --------------------- refer reply to cc psi b04 plr-138574-10 date date legend legend taxpayer spouse family_trust child’s trusts year year ---------------------- ---------------------- ------------------------------------------------------------------------------ ------------------ ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ------------------------ ------- ------- dear -------------------------- this letter responds to your authorized representative’s letter of date and subsequent correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301 of the procedure and administration regulations to allocate generation-skipping_transfer gst_exemption to several trusts the facts and representations submitted are summarized as follows in year taxpayer established an irrevocable_trust family_trust for the benefit of spouse and taxpayer’s three children article first section a of family_trust provides that during taxpayer’s lifetime the trustee has the discretion to distribute trust income and principal to spouse and taxpayer’s three children article first section b provides that after taxpayer’s death if spouse survives taxpayer the trustee is to distribute net_income to spouse and then if the trustee in his discretion determines that spouse does not need the income to taxpayer’s three children at least quarter-annually in year taxpayer established three irrevocable trusts child’s trusts one each for the benefit of taxpayer’s three children family_trust and child’s trusts have gst potential in year taxpayer made gifts to family_trust and child’s trusts plr-138574-10 taxpayer and spouse retained a tax professional to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns on these forms taxpayer and spouse consented under sec_2513 to treat the gifts made by each in year as made by both of them as a result spouse’s form_709 reflected one-half of the value of the gifts taxpayer made to child’s trusts due to the terms of the family_trust however spouse’s form_709 but did not reflect one-half of the value_of_the_gift taxpayer made to family_trust in year see sec_25_2513-1 and revrul_56_439 1956_2_cb_605 in addition on these forms taxpayer’s and spouse’s respective gst_exemption was not allocated to the gifts taxpayer made to child’s trusts finally taxpayer’s gst_exemption was not allocated to the gift taxpayer made to family_trust taxpayer and spouse represent that currently they each have sufficient gst_exemption available to allocate to the gifts taxpayer made to child’s trusts in addition taxpayer represents that currently he has sufficient gst_exemption available to allocate to the gift he made to family_trust taxpayer and spouse are requesting an extension of time to allocate their respective gst_exemption to the gifts taxpayer made in year to child’s trusts in addition taxpayer is requesting an extension of time to allocate gst_exemption to the gift he made in year to family_trust law and analysis sec_2513 provides generally that for gift_tax purposes if the parties’ consent a gift made by one spouse to any person other than his or her spouse shall for gift_tax purposes be considered as made one-half by the donor spouse and one-half by his or her spouse sec_25_2513-1 of the gift_tax regulations provides in part that if one spouse transferred property in part to his spouse and in part to third parties the consent is effective with respect to the interest transferred to third parties only insofar as such interest is ascertainable at the time of the gift and hence severable from the interest transferred to his spouse sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the plr-138574-10 transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_2652 and sec_26_2652-1 of the generation-skipping_transfer_tax regulations provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of such gift is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election revrul_56_439 1956_2_cb_605 provides that where a gift is made in trust the terms of which provide that the trustee is to distribute any part of all of the income or principal of the trust to or among the spouse of the donor and any lineal_descendants plr-138574-10 and or spouses of lineal_descendants of the donor at such times and in such proportions and amounts as the trustee in his or her sole discretion shall determine the value of the right to receive the income or principal to be distributed to the spouse is not susceptible of determination see revrul_55_303 1955_1_cb_471 under such circumstances the gift to the spouse is not severable from the gifts to the other beneficiaries and the gift cannot to any extent be considered as made one-half by the donor and one-half by the donor’s spouse within the meaning of sec_2513 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and spouse are each granted an extension of time of days from the date of this letter to allocate their respective available gst_exemption to the gifts taxpayer made in year to child’s trusts in addition taxpayer is granted an extension of time of days from the date of this letter to allocate his available gst_exemption to the gift he made in year to family_trust the allocations will be effective as of the date of the gifts and will be based on the fair_market_value of the gifts for federal gift_tax purposes on the dates each gift was made taxpayer and spouse should make the allocations on supplemental form sec_709 for year they should file the supplemental form sec_709 with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-138574-10 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
